ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-069, recommending that as a matter of final discipline pursuant to Rule 1:20-13(c), B. JAY BAGDIS, formerly of CENTER SQUARE, PENNSYLVANIA, who was admitted to the bar of this State in 1986, be disbarred based on respondent’s conviction in the United States District Court for the Eastern District of Pennsylvania to one count of attempting to obstruct the Internal Revenue Code, 26 U.S.C. § 7212(a); twenty-seven counts of conspiracy to defraud the United States, 18 U.S.C. § 371; eleven counts of aiding and assisting the preparation of false tax returns, 26 U.S.C. § 7206(2); three counts of failure to file tax returns or supply information, 26 U.S.C. § 7203; and five counts of failure to file currency transaction reports (CTR) by business, 31 U.S.C. § 5322, conduct that in New Jersey violates RPC 8.4(b)(eommission of a criminal act that reflects adversely on an attorney’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(e)(eonduct involving dishonesty, fraud, deceit, or misrepresentation);
And B. JAY BAGDIS having been ordered to Show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that B. JAY BAGDIS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that B. JAY BAGDIS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that B. JAY BAGDIS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
*2ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.